UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                              Plaintiff,

       against
                                                       CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                          ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                              Defendants.



SARAH L. CAVE, United States Magistrate Judge:

       The parties were ordered to file a joint status report by Tuesday, December 31, 2019,

regarding their settlement. (ECF No. 84). Upon their failure to file a status report, their parties

were ordered to explain the reasons for their failure to comply with the Court’s order by Monday

January 6, 2020. (ECF No. 85). The parties have again failed to comply with the Court’s order

and are ORDERED to file a letter by close of business on Wednesday, January 8, 2020 explaining

their continued disregard for the Court’s orders. If the parties against fail to comply, the Court

will issue an order directing the parties to appear at an in-person conference and show cause

why the parties should not be held in contempt for their failure to comply with the Court’s orders.
Dated:   New York, New York
         January 7, 2020

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
